Title: From Thomas Jefferson to John Page, 10 October 1780
From: Jefferson, Thomas
To: Page, John



Dear Page
Richmond Oct. 10. 1780.

The Pot-clay, a Cherokee chief having lately died, his friend delivered to Majr. Martin a silver badge which he said had been given by the Governor of Virginia and therefore desired should be returned to him. It’s size, figure, and inscription is as below.
  
To give you a better idea of it I inclose a reversed impression of it on paper. To shew you how little I think you have a right to refuse publick employment from want of leisure I send you this to puzzle out, and ask the favor of you to communicate the result to your sincere friend & servt

Th: Jefferson

